Order modified so as to strike from the complaint the 6th paragraph thereof after the words “ that immediately after the occurrence of said fire, the plaintiff gave due notice thereof to defendant; ” the 7th paragraph beginning with and following the words “that when the said . notice and account was so delivered to the defendant; ” the 9th paragraph *922except that part thereof beginning with the words “the defendant through duly authorized attorneys,” and ending with the words “in behalf of defendant and other insurance companies taking part therein; ” the 11th and 13th paragraphs; and the 16th paragraph except the last clause thereof; and said order further modified by striking therefrom the provision as to costs and by providing that the complaint may be amended if in the opinion of the plaintiff such amendment becomes necessary by reason of this modification, and as so modified said order affirmed, without costs. All concurred.